Citation Nr: 1822794	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher initial disability rating for hypertension, rated as noncompensable prior to October 13, 2004 and 20 percent disabling thereafter.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of an increased disability rating for hypertension is set forth below.  The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran when further action, on his part, is required. 


FINDING OF FACT

Throughout the appeal period, both prior to October 13, 2004 and after, the Veteran's hypertension was manifested by systolic pressure which measured predominantly 160 or higher; but at no time was diastolic pressure measured at predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  For the period prior to October 13, 2004, the criteria for a 10 percent rating, but no higher, for hypertension have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017). 

2.  For the period subsequent to October 13, 2004, the criteria for a rating in excess of 20 percent for hypertension are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
The Veteran's entire history is reviewed when making disability ratings.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's hypertension is currently rated under Diagnostic Code 7101, pertaining to hypertensive vascular disease.  This diagnostic code does not provide for a zero percent (noncompensable) rating, therefore the initial evaluation in this case was assigned in accordance with 38 C.F.R. § 4.31 (a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met).  Under Diagnostic Code 7101, a 10 percent rating is applicable if diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure of predominantly 100 or more and continuous medication is required to control blood pressure.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

By way of history, the Veteran was originally granted service connection for diabetic nephropathy in April 2005; his diagnosed hypertension was considered to be part of that condition and was rated accordingly.  An October 2004 examination showed an increase in the Veteran's diabetic nephropathy that no longer involved hypertension; thus, in October 2011, the AOJ granted service connection for hypertension as a separate condition, effective September 10, 2003.  Subsequently, in a June 2014 rating decision, the AOJ increased the Veteran's disability rating for hypertension to 20 percent as of October 13, 2004, based on the fact that the Veteran's diastolic blood pressure readings from the years prior to his diagnosis of hypertension were consistently over 110.  

A review of the Veteran's medical records show the following blood pressure readings: 161/94 and 154/86 in October 2004; 185/105 in December 2004; 160/100 in February 2005; 136/76 in January 2009; 184/81 and 159/74 in October 2009; 168/77, 118/69, 141/67 in November 2009; 146/76 and 132/69 in December 2009; 179/81 in April 2010; 148/76 in June 2010; 110/65 in April 2011; 103/60 and 115/65 in May 2011; 120/60 and 128/67 in June 2011; 133/68 in July 2011; 122/67 in October 2011; 159/78 in November 2011; 93/50 and 109/55 in March 2012; 136/68 in April 2012; 113/65 and 119/66 in June 2012; 101/58 in July 2012; 153/73 in February 2013; 172/83 and 175/82 in December 2012; 109/56 in June 2013; 163/78 and 146/72 in September 2013; 131/67 in October 2013; 146/72 in March 2014; 131/71, 134/77, 139/76, 153/78, 160/78, 154/72, 159/87, 161/81, 160/78, 166/82, 211/103, 177/87, 223/102, 223/102, 208/100, 214/104, 188/90, 164/76, 182/82, and 179/86 in April 2014; 177/81, 147/84, 144/85, 155/87, 114/63, 159/75, and 121/80 in May 2014; 135/65, 133/65, 160/77, 158/78, 220/98, 221/99, 218/97, and 135/65 in June 2014; 165/79, 135/68, 140/72, and 169/81 in July 2014; 161/75, 128/59, 124/62, 145/70, 175/82, 150/78, 156/72, 175/82, 137/84, 147/69, 186/86, 192/81, 188/91, 175/85, 178/87, and 176/88 in August 2014; 184/86, 161/71, and 140/65 in September 2014; 173/73 in October 2014; 104/68 in February 2016; 198/84 and 148/82 in June 2016; 130/82 in July 2016; 134/66, 183/90 and 170/80 in August 2016; 134/63 in December 2016; 132/62 in January 2017; and 113/58 in April 2017. 

Thus, the Board finds that the manifestations of the Veteran's hypertension most nearly approximate, at best, a 10 percent rating at all times during the appeal period, including prior to October 13, 2004.  In order to meet the criteria for a 10 percent rating under Diagnostic Code 7101, diastolic pressure must be measured at predominantly 100 or more, or systolic pressure must be predominantly 160 or more.  In addition, a 10 percent rating is warranted where there is a history of diastolic pressure of predominantly 100 or more and continuous medication is required to control blood pressure.  The Board notes that words such as "predominantly" are not defined in the Rating Schedule.  "Predominantly" is defined as "for the most part," or "mainly."  Merriam-Webster's Collegiate Dictionary, 978 (11th ed. 2012). 

Over the course of the appeal, the Veteran's hypertension required control with continuous medication; however, the record shows his blood pressure readings did not most nearly approximate a history of diastolic pressure predominantly 100 or more.  It was only on 6 occasions that the Veteran's diastolic pressure exceeded 100-the December 2004 reading and 5 readings taken on a single day in April 2014-which would arguably warrant a 10 percent disability rating.  However, the diagnostic code clearly states that the higher number must be predominant.  Here, the higher readings are isolated amongst multiple, consistent readings that each show that, based on diastolic measurements, the Veteran's hypertension did not reach any level which would warrant an increased disability rating based on diastolic readings.  

Turning to a higher disability rating based on measurement of systolic pressure, the Board notes that, on the multiple occasions documented above, the Veteran's systolic pressure was found to be at 160 or above.  Therefore, throughout the appeal period, the Veteran's systolic pressure was, arguably, predominantly found to be at 160 or above, warranting a 10 percent disability rating.  

However, under Diagnostic Code 7101, at no point during the appeal did the Veteran's hypertension meet the criteria for a 20 percent rating.  In order to do so, diastolic pressure would have to be measured at predominantly 110 or above; or systolic would have to be predominantly 200 or above.  Here, there are no such diastolic readings.  As for systolic, there are 3 readings from June 2014 where the Veteran's systolic pressure was in excess of 200.  However, 3 readings over the course of 12 years does not rise to the level of "predominant." 

As a final point, the Board notes that, in finding that at no point during the period appeal did the Veteran meet the criteria for his assigned 20 percent rating, it appears that such a rating was assigned in error.  Regardless, the Board will not disturb the rating assigned by the AOJ. 

The Veteran has not asserted any specific symptomatology concerning his hypertension.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  However, such contentions would not satisfy the criteria for a higher rating.  Blood pressure is measured by objective, not subjective, means; there is a specific monitoring device for determining blood pressure and the extent that it is elevated.  The rating criteria require both documentation of this objective measure of the blood pressure and findings that it falls within a pre-established range to warrant a certain rating.  
In sum, while the record indicates some singular incidents of elevated blood pressure, the Veteran's hypertension remained well-controlled with the use of continuous medication during the entire period on appeal.  The few isolated episodes of increased blood pressure-during which the Veteran's diastolic pressure exceeded 100 or his systolic exceeded 200-are not indicative of the severity of the Veteran's hypertension during this period, and clearly do not establish diastolic pressure that is predominantly 100 or more or systolic pressure that is predominantly 160 or more.  To the extent the Veteran may contend that his hypertension meets the criteria for an increased initial rating but for the use of medication, the plain language of Diagnostic Code 7101 contemplates the effects of hypertensive medication.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 61 (2012)(the alleviating effects of medication may not be considered in schedular ratings unless explicitly provided in the applicable schedular rating criteria).  Therefore, an initial compensable rating is not warranted under Diagnostic Code 7101 during any period before October 13, 2004; based on the evidence of record, a 10 percent rating is warranted for the period after that date. 

The Board has considered the doctrine of reasonable doubt in this case, but has determined that it is not applicable because the preponderance of the evidence is against the Veteran's claim.  Therefore, it must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

For the period prior to October 13, 2004, a 10 percent rating, but no higher, for hypertension is granted.  
For the period subsequent to October 13, 2004, an increased disability rating is denied.  


REMAND

The Veteran contends he is entitled to service connection for PTSD, as a result of in-service stressors.  Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with certain medical standards, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. §§ 3.304 (f), 4.125(a) (2017).

The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, indicates he received a Combat Infantry Badge for his service in the Republic of Vietnam.  The Veteran described engaging in combat with the enemy and his claimed stressor is related to that combat and fear of hostile military or terrorist activity.  Therefore, his stressor has been conceded.

In May 2013, the Veteran underwent a VA PTSD examination.  At that time, the VA examiner-who, the Board notes, does not appear to be a psychologist or psychiatrist-determined that the Veteran did not meet the criteria necessary for a diagnosis of PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  He noted that the Veteran did not experience symptoms for periods in excess of a month, nor did any symptomology interfere with his social or occupational functioning.  The VA doctor instead diagnosed the Veteran with depressive disorder and determined it was of a non-military origin. 

In a May 2013 letter, a social worker diagnosed the Veteran with PTSD.  He explained that the Veteran had completed group and individual therapy sessions for its treatment, and described the PTSD symptoms which were present.  He described the effect of the symptoms on the Veteran's personal and professional life, including the social impairment and employment problems caused by the symptoms.  The social worker did not opine as to the etiology of what he diagnosed as the Veteran's PTSD.

The Board finds that the May 2013 VA examination, and the May 2013 letter, are inadequate for purposes of deciding the Veteran's claim.  The May 2013 VA examination determined that the Veteran did not meet the formal criteria for a diagnosis of PTSD due to the fact that his mental health symptoms did not cause clinically significant distress or impairment in social, occupational or other areas of functioning.  However, the May 2013 letter clearly documents severe impairments in these areas.  Further, while the May 2013 letter documents a diagnosis of PTSD, it does not provide an etiology of the condition.  Therefore, the Board finds further examination is warranted. 

In addition, effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the DSM-IV, with references to the Fifth Edition of the manual (the DSM-V). See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in May 2017, well after August 4, 2014, a diagnosis of PTSD must conform to DSM-V.  See 38 C.F.R. § 4.125(a) (2017).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a VA examination in order to determine the current nature and etiology of any currently manifested acquired psychiatric disorder.  The record should be made available to and be reviewed by the examiner.  In this regard, the AOJ should specifically note that the Veteran's combat stressors have been conceded.  Any indicated evaluations, studies, and tests should be conducted. 

a) The examiner is asked to identify all of the Veteran's psychiatric disorders.

b) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  If so, the examiner must specifically opine whether such disorder is at least as likely as not (a 50 percent or greater degree of probability) related to his conceded stressor(s), to include a fear of hostile military or terrorist activity.

c) Further, for each currently diagnosed acquired psychiatric disorder other than PTSD, to include depressive disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) that any such disorder is related to the Veteran's military service.

A detailed rationale for all opinions expressed should be provided.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


